 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RYAN BIGOSKI ODOM,                                   No. 2:17-cv-0233 JAM AC P
12                        Petitioner,
13             v.                                         ORDER
14   D.G. ADAMS,
15                        Respondent.
16

17             Petitioner is a state prisoner proceeding pro se on a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On November 2, 2017, the court issued a stay in this matter and

19   administratively closed the case while petitioner returned to the state court to exhaust additional

20   claims. ECF No. 15. Petitioner was required to notify this court within thirty days of a decision

21   by the state’s highest court exhausting her new claims. Id. at 2. At the same time, she was to file

22   an amended petition and a request to lift the stay. Id. Petitioner has now filed a notice stating

23   that the California Supreme Court denied her petition on November 14, 2018, and requests that

24   the stay be lifted and she be given an additional thirty days to file an amended petition. ECF Nos.

25   22, 23.

26             Good cause appearing, IT IS HEREBY ORDERED that:

27             1. The Clerk of the Court is directed to re-open this case.

28             2. Petitioner’s request to lift the stay (ECF No. 23) is granted and the stay is lifted.
                                                         1
 1           3. Petitioner’s requests for an additional thirty days to file an amended petition (ECF
 2   Nos. 22, 23) are granted. Within thirty days of service of this order, petitioner shall file an
 3   amended petition. If petitioner does not file an amended petition, the case will proceed on the
 4   original petition.
 5   DATED: December 18, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
